DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rodenbush et al. US 5,581,220 A [Rodenbush], and further in view of Mukai et al. US 5,719,106 A [Mukai] or Bellows et al. US 5,173,678 A [Bellows].
Regarding claims 1/5/19/30, Rodenbush teaches an apparatus [figs. 2-3/5-9], comprising: a first high-temperature superconductor (HTS) [C. 1, L. 31+] tape stack, and a second HTS tape stack [at least fig. 5; Referring to FIGS. 2-3, a mechanically robust, high-performance superconducting coil assembly 10 combines multiple double "pancake" coils 12-17, here, six separate double pancake sections, each having co-wound composite conductors. Each double "pancake" coil has co-wound conductors wound in parallel which are then stacked coaxially on top of each other. The illustrated conductor is a high temperature copper oxide ceramic superconducting material, commonly designated BSCCO 2223. Each double pancake coil 12-17 includes a pancake coil 12a-17a having a diameter smaller than its associated pancake coil 12b-17b of the double pancake, the two coils of a pair being wound from the same continuous length of superconducting tape using the approach described below in conjunction 
Rodenbush discloses the claimed invention [and teaches pancakes arrangements] except for an electrically conductive plate having a groove; and the tape stack being disposed in the groove.
Mukai teaches with referring to FIGS. 1 and 2, a holder 1 is provided with a spirally extending groove 2. An oxide superconducting wire 3 is arranged in this groove 2. This oxide superconducting wire 3 is obtained by filling up a metal sheath with an oxide superconductive material and flattening the same into the form of a tape, for example. While the oxide superconducting wire 3 is arranged along the inner side of the groove 2 in this embodiment, the state of such arrangement depends on the thermal expansion coefficients of the material for the holder 1 and the oxide superconducting wire 3. When the former is larger in thermal expansion coefficient than the latter, the oxide superconducting wire 3 is arranged along the inner side of the groove 2. If the holder 1 is made of stainless steel, for example, the oxide sueprconducting wire 3 is arranged along the inner side of the groove 2.
Bellows teaches a layer 14 is also washer-like, having generally circular non -superconducting substrate body 26 with axial hole 28 through the center. Conveniently, substrate bodies 16 and 26 are of the same material. Planar upper surface 30 of substrate body 26 carries superconducting spiral pattern 32 which begins near hole 28 and spirals outwardly in a clockwise direction approaching outer edge 34. Layers 12 and 14 are generally planar and of uniform thickness, and are sufficiently similar in size and shape to assemble by superimposing one on another with holes 18 and 28 and outer edges 24 and 34 aligned to form cylindrical assembly 10. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the holders of Mukai in the superconductor assembly of Rodenbush since the holder 1 is made of a material, which withstands the temperature and atmosphere for heat treatment of the oxide superconducting wire 3. For example, stainless steel is advantageously employed as a material for the holder 1, which will aid in the overall performance.
Regarding claims 2-3 and 20-21, Rodenbush teaches the electrically conductive connection comprises a copper that is not a superconductor [C. 3 teaches providing the electrical interconnection with a relatively unbent piece of superconducting wire increases both the electrical and mechanical reliability of the interconnections. This is, for the most part, due to the mechanical properties of the materials chosen to provide the desired superconducting characteristics. Such materials, like those of the copper oxide ceramic type, are generally intolerant of the application of large tensional forces (such as those created during a bending process) and may easily crack or break when excessively bent. Such materials are often characterized by their bend strain and critical strain values].
Rodenbush in view of Mukai or Bellows disclose the claimed invention except for a temperature above 30 degrees Kelvin. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to consider the above 30 degrees Kelvin since it is known that the current is high and can generate such a high temperature, and since it has been held that discovering an 
Regarding claims 4/19, Rodenbush in view of Mukai or Bellows teach the apparatus of claim 1, wherein the first HTS tape stack comprises a plurality of turns, wherein the first electrically conductive plate provides electrical connections between respective turns of the plurality of turns, and wherein the second electrically conductive plate provides electrical connections between respective turns of the second plurality of turns [it is inherent for the electrically conductive plate provides electrical connections between respective turns of the plurality of turns, see figs. 1-2 of Mukai or fig. 1 of Bellows]. 
Regarding claims 6-7/23-24, Rodenbush in view of Mukai or Bellows teach the apparatus of claim 1, wherein the first electrically conductive plate comprises a metal or a metal alloy such as steel [it is inherent for the electrically conductive plate to comprise a metal or a metal alloy such as steel – see C. 2, L. 37+ of  Mukai]. 
Regarding claims 8/29, Rodenbush in view of Mukai or Bellows teach the apparatus of claim 1, further comprising a coolant channel to cool at least the first HTS tape stack to a temperature at which the first HTS tape stack is superconductive [inherent property for HTS tape stack to have a coolant channel]. 
Regarding claims 9-10, Rodenbush in view of Mukai or Bellows disclose the claimed invention except for the location of the coolant channel.
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have coolant channels disposed in the first groove or outside the first groove for the superconductive level to be reached, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 11/25, Rodenbush in view of Mukai or Bellows teach the apparatus of claims 1 and 19, wherein the first electrically conductive plate is electrically insulated from the second electrically conductive plate [inherent property]. 
Regarding claim 12,  Rodenbush in view of Mukai or Bellows teach the apparatus of claim 1, wherein the first and/or second electrically conductive plates have one or more alignment structures to align the first and second electrically conductive plates when the first and second electrically conductive plates are mated together [inherent property]. 
Regarding claims 13/26, Rodenbush in view of Mukai or Bellows the apparatus of claims 1 and 19, wherein the electrically conductive connection comprises a metal that is not a superconductor at a temperature above 30 degrees Kelvin, and wherein the electrically conductive connection is formed between an innermost turn of the first HTS tape stack and an innermost turn of the second HTS tape stacks. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to consider the above 30 degrees Kelvin since it is known that the current is high and can generate such a high temperature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 14-15/27-28, Rodenbush in view of Mukai or Bellows teach the magnet of claims 1 and 19, wherein the first groove comprises at least first and second turns, wherein the first turn has a first width and the second turn has a second width, wherein the second width is greater than the first width, wherein the second turn of the first groove comprises a plurality of turns of the first HTS tape stack. Rodenbush in view of Mukai or Bellows discloses the claimed invention except for (difference). 
It would have been an obvious matter of design choice to (describe modification), since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) 
Regarding claim 16, Rodenbush in view of Mukai or Bellows The apparatus of claim 1, wherein the apparatus comprises a magnet [inherent property]. 
Regarding claim 17, Rodenbush in view of Mukai or Bellows the apparatus of claim 1, further comprising a conductive terminal block electrically coupled to the first HTS tape stack [see 24]. 
Regarding claim 18, Rodenbush in view of Mukai or Bellows The apparatus of claim 1, further comprising a co-wind material in the first groove [inherent property]. 
Regarding claim 22, Rodenbush in view of Mukai or Bellows the magnet of claim 19, wherein the magnet is a non-insulated magnet [inherent property]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837